V. J. Brennan, J.
Defendant was charged with operating a motor vehicle without certificate of registration in possession, contrary to Pontiac City Ordinance No. 926, and was thereafter tried in a nonjury trial, 50th District Court Judge Robert E. Cunningham presiding, and was convicted on November 8, 1974. At the conclusion of the trial and the rendering of the verdict, defendant was sentenced to a jail term of 30 days and a fine of $100 plus court costs of $154, or, in lieu of the payment of said fine, to be incarcerated for an additional 30 days.
Defendant does not challenge the validity of his *666conviction in this appeal, but rather alleges that the sentence imposed as a result of this conviction was invalid to the extent that it exceeds the sentence that would have been imposed had the defendant pled guilty.
The underlying facts of this case are not in dispute.
On August 16, 1974, defendant was issued a traffic citation by the Pontiac Police Department for the operation of his motor vehicle without certificate of registration in possession in violation of the aforementioned Pontiac City Ordinance. The ordinance, which appears to be similar to MCLA 257.223; MSA 9.1923, subjects an offender to a maximum penalty of $100 and/or 90 days in jail.
Pursuant to MCLA 600.8391; MSA 27A.8391 and DCR 1969, 2003.9, the 50th District Court had established a Traffic Court Violations Bureau. The responsibility of the Bureau included the acceptance of guilty pleas to various minor traffic offenses, including but not limited to the offense of operating a motor vehicle without certificate of registration in possession. Under the schedule of fines established by the 50th District Court as required by the statute and the court rule, a defendant who pled guilty to the present charge by appearing at the Violations Bureau would only be assessed a $15 fine.
Rather than pleading guilty, defendant asserted his right to a bench trial. On November 8, 1974, the bench trial was held and defendant was found guilty. Over counsel’s objection, the defendant was thereupon sentenced to serve 30 days in the Oakland County Jail and to pay a fine of $100 plus $154 court costs or to serve 60 days in jail.
Although conceding the validity of his convic*667tion, defendant in an appeal to the Oakland County Circuit Court challenged the sentence imposed alleging that it was invalid and void to the extent that the sentence exceeded the imposition of a $15 fine. The Oakland County Court, Judge James S. Thorburn presiding, affirmed defendant’s sentence holding that the sentence did not violate any of the defendant’s constitutional rights.
On March 21, 1975, this Court, pursuant to defendant’s request, issued an order staying the execution of defendant’s sentence.
The parties have stipulated that defendant’s record of traffic offenses is such that the sentence imposed by the trial judge, in absence of the existence of a traffic violations bureau, would not be unreasonable or invalid.
On appeal, the Court is asked to decide whether the harsher sentence imposed by the trial court, where defendant decided to exercise his constitutional right to trial rather than plead guilty, imposed an impermissible burden on the exercise of that right. We think the sentence did not impose such a burden and so affirm the trial court on this point. Defendant also questions the assessment of court costs to him in an amount exceeding the cost figure specified in MCLA 774.22; MSA 28.1213. Court costs in this amount are not unreasonable considering court processes and facilities used.
The practice of setting a $15 limit on fines for those who plead guilty to minor traffic offenses under the violations procedure established by the Violations Bureau in the 50th Judicial District represents a service and benefit to the defendant and those similarly situated and to the public generally. The courts of this state have found constitutionally permissible various situations in which a defendant obtains some benefit from his *668decision to plead guilty and forego his constitutional right to trial.
In this regard we find analogous the constitutionally approved practice of plea bargaining. People v Wilkinson, 57 Mich App 106, 108-109; 225 NW2d 702 (1974), People v Guest, 47 Mich App 500, 502; 209 NW2d 601 (1973), People v Baker, 46 Mich App 495, 496-497; 208 NW2d. 220 (1973), People v Grades, 35 Mich App 383, 384; 192 NW2d 655 (1971).
The Federal courts have likewise recognized that offering a benefit to a defendant to secure a guilty plea and avoid a full trial is not unconstitutional. Brady v United States, 397 US 742; 90 S Ct 1463; 25 L Ed 2d 747 (1970). In addition, our Sixth Circuit Court of Appeals has found guilty pleas constitutional despite the consideration that to so plead involves compromise and may be motivated by fear of more severe punishment. United States v Cox, 464 F2d 937 (CA 6, 1972). See People v Hollman, 12 Mich App 231, 237, 238-239; 162 NW2d 817 (1968) (dissent by Levin, J.).
Thus, on the basis of what we consider a situation so closely analogous to plea bargaining as to be indistinguishable, we hold that defendant’s constitutional right to trial was not infringed by the procedure of "bargaining” employed by the Violations Bureau in the 50th Judicial District.
We also note that the penalty imposed was well within statutory limits. MCLA 257.901; MSA 9.2601, MCLA 117.4Í; MSA 5.2082. When the sentence is within statutory limits, we will not disturb the decision of the trial court. People v Cox, 53 Mich App 314, 315-316; 218 NW2d 843 (1974), People v Smith, 52 Mich App 731, 738; 218 NW2d 151 (1974).
As to defendant’s allegation that the costs im*669posed by the trial court are invalid, MCLA 774.22; MSA 28.1213 provides for the imposition of such costs upon a defendant’s conviction. The statute provides:
"Whenever the accused shall be tried and found guilty, either by the court or by a jury, or shall be convicted of the charge made against him upon a plea of guilty, the court shall render judgment thereon and inflict such punishment, either by a fine or imprisonment or both as the nature of the case may require, together with such costs of prosecution and such other reasonable costs and expenses, direct and indirect, as the public has been put to in connection with said offense not to exceed $15.00 in criminal cases, as the justice of the peace shall order; but such punishment shall in no case exceed the limit fixed by law for the offense charged, and in rendering such judgment and inflicting such punishment the court may award against such offender a conditional sentence and order him to pay a fine with or without the costs of prosecution, within a limited time of not more than 6 months, to be expressed in the sentence, and in default thereof to suffer such imprisonment as is provided by law and awarded by the court in all cases where the offender shall be convicted of an offense punishable at the discretion of the court, either by fine or imprisonment or both.” (Emphasis supplied.)
It is apparent that the judge could, contrary to defendant’s contention, properly impose costs exceeding $15.
Affirmed.
D. E. Holbrook, Jr., J., concurred.